DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balogh (US 9362838 B1) in view of McBryde (US 20130147397 A1)

With regards to claim 18. (Currently Amended) Balogh disclose(s):
A switch (fig 7), comprising: 
a first terminal (left terminal of 70); 
a second terminal (bottom right terminal of 70); 
a third terminal (top right terminal of 70); 
a first output node coupled to the second terminal (54 node indirectly coupled to bottom right terminal of 70); 
a second output node coupled to the third terminal (80 node coupled to top right terminal of 70); and 
a contactor (contactor/selector in 70) coupled to the first terminal and movable between a first position and a second position, the first terminal coupled to the second terminal when the contactor is in the first position (position of 70 when connected to bottom terminal of 70), the first terminal coupled to the third terminal when the contactor is in the second position ( position of 70 when connected to top terminal of 70); 
a power converter (28) coupled between the second terminal (bottom right terminal of 70) and the first output node (54); 
wherein when the contactor is in the first position, the switch is configured to provide direct current power at the first output node (DC at 54 provided when 70 is connected to bottom terminal), 
wherein when the contactor is in the second position, the switch is configured to provide alternating current power at the second output node (AC at 80 when 70 is connected to top terminal [col 3 lines 55-57]), and 
wherein when the contactor is in the first position (position of 70 when connected to bottom terminal of 70), the power converter (28) is configured to convert the alternating current power to the direct current power and provide the direct current power to the first output node (see 54 providing DC).  

the first output node configured to be further coupled to a light fixture; 
the second output node configured to be further coupled to the light fixture; 
McBryde teaches:
a first output node (see AC IN ; fig 3) configured to be further coupled to a light fixture (35); 
a second output node (36) configured to be further coupled to the light fixture (35); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of modified Michaud by implementing the first output node configured to be further coupled to a light fixture, and the second output node configured to be further coupled to the light fixture as disclosed by McBryde in order power a light fixture operating either during in normal operation and during an emergency such loss of AC power as taught/suggested by McBryde ([0003]). 

With regards to claim 21. (Currently Amended) Balogh as modified disclose(s):
The switch as recited in claim 18, 
McBryde further discloses:
wherein said first output node is configured to provide power to an auxiliary load of said light fixture (30; fig 3).

With regards to claim 22. (Currently Amended) Balogh as modified disclose(s):
The switch as recited in claim 18, 
McBryde further discloses:
wherein said second output node is configured to provide power to an auxiliary load of said light fixture and a light source of said light fixture (see power to both 30 and 34; fig 3).


Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharfe (US 4415964 A) in view of Ghosh (US 20130026835)

With regards to claim 1. (Currently Amended) Scharfe disclose(s):
A switch (fig 4), comprising: 
a first terminal (further left terminal of switch receiving power directly from 12; fig 4); 
a second terminal (AC terminal in left switch; fig 4); 
a third terminal (DC terminal in left switch; fig 4); 
a single output node (output node of right switch) coupled to the second terminal and the third terminal (output node of right switch indirectly/directly coupled to AC and DC terminals of left switch); and 
a contactor (contacting means of left switch) coupled to the first terminal (further left terminal of switch receiving power directly from 12) and movable between a first position and a second position (see contacting means of left switch movable between top/bottom positions contacting either of AC or DC terminals), the first terminal coupled to the second terminal when the contactor is in the first position (position contacting AC of left switch), the first terminal coupled to the third terminal when the contactor is in the second position (position contacting DC of left switch); 
wherein when the contactor is in the first position (position contacting AC of left switch), the switch is configured to provide direct current power at the single output node (see DC output from 16 when left switch is contacting AC terminal), and wherein when the contactor is in the second position (position contacting DC of left switch), the switch is configured to provide different power at the single output node (see power output directly from 12 when left switch is contacting DC terminal; the examiner takes the position that terminal DC is capable of receiving either AC or DC at 12 [col 3 lines 58-60]).  

wherein when the contactor is in the second position, the switch is configured to provide alternating current power at the single output node.
Ghosh teaches:
wherein when the contactor is in the first position, the switch is configured to provide direct current power at the single output node (see output node of 220 providing DC power from 104 in fig 2a ), and wherein when the contactor is in the second position, the switch is configured to provide alternating current power at the single output node (see output node of 220 providing AC power from 102 in fig 2a ).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Michaud by implementing the contactor is in the second position, the switch is configured to provide alternating current power at the single output node as disclosed by Ghosh in order provide uninterrupted power to a load when a primary power source fails as taught/suggested by Ghosh ([0004]). 
Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations i.e. the switch system in fig 4 of Scharfe.

With regards to claim 2. (Currently Amended) Scharfe as modified disclose(s):
The switch of claim 1, 
Scharfe further disclose(s):
wherein the switch comprises a power converter (16; fig 4) coupled between the second terminal (AC terminal in left switch; fig 4) and the single output node (output node of right switch).  

With regards to claim 3. (Currently Amended) Scharfe as modified disclose(s):
The switch of claim 2, 
Scharfe further disclose(s):
wherein when the contactor is in the first position (position contacting AC of left switch), the power converter is configured to convert alternating current power to direct current power and provide the direct current power to the single output node (see conversion through 16 and outputted at output node of right switch).  

Claim(s) 18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharfe (US 4415964 A) in view of Ghosh (US 20130026835) and Kokoski (US 20120188756)

With regards to claim 18. (Currently Amended) Scharfe disclose(s):
A switch (fig 4), comprising: 
a first terminal (further left terminal of switch receiving power directly from 12; fig 4); 
a second terminal (AC terminal in left switch; fig 4); 
a third terminal (DC terminal in left switch; fig 4); 
a first output node coupled to the second terminal (bottom DC terminal in right switch indirectly coupled to AC terminal of left switch) ; 
a second output node coupled to the third terminal (top DC terminal in right switch coupled to DC terminal of left switch) ; and 
a contactor (contacting means of left switch) coupled to the first terminal (further left terminal of switch receiving power directly from 12) and movable between a first position and a second position (see contacting means of left switch movable between top/bottom positions contacting either of AC or DC terminals), the first terminal coupled to the second terminal when 
a power converter (16; fig 4) coupled between the second terminal (AC terminal in left switch; fig 4) and the first output node (bottom DC terminal in right switch);  wherein when the contactor is in the first position, the switch is configured to provide direct current power at the first output node (bottom DC terminal in right switch), 
wherein when the contactor is in the second position (position contacting DC of left switch), the switch is capable of provide alternating current power at the second output node (position contacting DC of left switch when 12 is receives AC power), and 
wherein when the contactor is in the first position (position contacting AC of left switch), the power converter is configured to convert the alternating current power to the direct current power (see conversion through 16) and provide the direct current power to the first output node (power from 16 provided to bottom DC terminal in right switch).  
Scharfe does not disclose(s):
the first output node configured to be further coupled to a light fixture; 
the second output node configured to be further coupled to the light fixture; and 
wherein when the contactor is in the second position, the switch is configured to provide alternating current power at the second output node.
Ghosh teaches:
wherein when the contactor is in the first position, the switch is configured to provide direct current power at an output node (see output node of 220 providing DC power from 104 in fig 2a ), and wherein when the contactor is in the second position, the switch is configured to provide alternating current power at output node (see output node of 220 providing AC power from 102 in fig 2a ).

Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations i.e. the switch system in fig 4 of Scharfe.
Scharfe as modified does not disclose(s):
the first output node configured to be further coupled to a light fixture; 
the second output node configured to be further coupled to the light fixture; 
Kokoski teaches:
a first output node (see option A corresponding to an input/output in fig 13) configured to be further coupled to a light fixture (power supply and LED circuit in fig 13); 
a second output node (see option B corresponding to an input/output in fig 13) configured to be further coupled to the light fixture (power supply and LED circuit in fig 13); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of modified Michaud by implementing the first output node configured to be further coupled to a light fixture, and the second output node configured to be further coupled to the light fixture as disclosed by Kokoski in order power a light fixture operable with either AC or DC which is optimized to reduce production lead times and optimized for managing inventory of components as taught/suggested by Kokoski ([0054]). 
Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior 

With regards to claim 21. (Currently Amended) Scharfe as modified disclose(s):
The switch as recited in claim 18, 
Kokoski further discloses:
wherein said first output node is configured to provide power to an auxiliary load (see “DC regulation”; fig 13) of said light fixture (fig 13).

With regards to claim 22. (Currently Amended) Scharfe as modified disclose(s):
The switch as recited in claim 18, 
Kokoski further discloses:
wherein said second output node is configured to provide power to an auxiliary load of said light fixture and a light source (see “DC regulation” and “LED circuit board”; fig 13) of said light fixture.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharfe (US 4415964 A) in view of Michaud (US 20110309747 A1)

With regards to claim 4. (Currently Amended) Scharfe disclose(s):
A system (fig 4) for controlling operation of 
a single switch (see left switch) couplable to a power source (“DC”, “VAC”) 

wherein when the single switch is in the second position (top position of left switch), the single switch is capable of provide alternating current power to 
Scharfe does not disclose(s):
The system for controlling operation of a lighting fixture comprising a light source and an auxiliary load, the system comprising: 
wherein when the single switch is in the first position, the single switch is configured to provide direct current power to the auxiliary load, and 
wherein when the single switch is in the second position, the single switch is configured to provide alternating current power to both the auxiliary load and the light source.  
Michaud teaches:
A system for controlling operation of a lighting fixture comprising a light source and an auxiliary load (see multiple light sources 210-1 to 210-N where one of them is interpreted as an auxiliary load; fig 2a), the system comprising: 
wherein when a single switch (206) is in the first position, the single switch is configured to provide a first current power to the auxiliary load (see 206 when coupled to 204 providing backup power to all loads as interpreted), and 
wherein when the single switch is in the second position, the single switch is configured to provide second current power to both the auxiliary load and the light source (see 206 when coupled to 202 providing backup power to all loads as interpreted).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Scharfe by configuring the switch .

Claim(s) 5-7, and 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharfe (US 4415964 A) in view of Michaud (US 20110309747 A1) as applied to claim 4 above, and further in view of Ghosh (US 20130026835)

With regards to claim 5. (Currently Amended) Scharfe as modified disclose(s):
The system of claim 4, 
Scharfe further disclose(s):
wherein the single switch comprises: a first terminal (left terminal of left switch; fig 4); a second terminal (AC terminal of left switch); a third terminal (DC terminal of left switch); an output node (output of right switch) coupled to the second terminal and the third terminal (output node of right switch directly/indirectly coupled to either outputs terminals of left switch); and a contactor coupled to the first terminal and movable between the first position and the second position (see contactor/selector in left switch), the first terminal coupled to the second terminal when the contactor is in the first position (position of left switch when coupled to AC terminal), the first terminal coupled to the third terminal when the contactor is in the second position (position of left switch when coupled to DC terminal), wherein when the contactor is in the first position, the single switch is configured to provide direct current power at the output node (see converter 16 providing DC when left switch is selecting AC terminal), and wherein when the contactor is in the second position, the single switch is configured to provide 
Scharfe as modified does not disclose(s):

Ghosh teaches:
wherein when the contactor is in the first position, the switch is configured to provide direct current power at the single output node (see output node of 220 providing DC power from 104 in fig 2a ), and wherein when the contactor is in the second position, the switch is configured to provide alternating current power at the single output node (see output node of 220 providing AC power from 102 in fig 2a ).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Michaud by implementing the single switch is configured to provide alternating and direct current power at the output node as disclosed by Ghosh in order provide uninterrupted power to a load when a primary power source fails as taught/suggested by Ghosh ([0004]). 

With regards to claim 6. (Currently Amended) Scharfe as modified disclose(s):
The system of claim 5, 
Scharfe further disclose(s):
wherein the single switch comprises a power converter (16; fig 4) coupled between the second terminal (AC in left switch) and the output node (output node in right switch).  

With regards to claim 7. (Original) Scharfe as modified disclose(s):
 The system of claim 6, 
Scharfe further disclose(s):
wherein when the contactor is in the first position (left switch selecting AC terminal), the power converter is configured to convert the alternating current power to the direct current power and provide the direct current power to the output node (see 16 providing DC to output terminal of right switch).  

With regards to claim 14. (Original) Scharfe as modified disclose(s):
The system of claim 5, 
Michaud further disclose(s):
further comprising a power circuit (212; fig 2b) coupled between the first output node (output of 206) and the auxiliary load (one of loads 210-1 to 210-N).  

With regards to claim 15. (Original) Scharfe as modified disclose(s):
The system of claim 14, 
Michaud further disclose(s):
wherein the power circuit (212; fig 2b) is coupled between the output node (output of 206) and the light source (one of loads 210-1 to 210-N).  

With regards to claim 16. (Original) Scharfe as modified disclose(s):
The system of claim 15, 
Michaud further disclose(s):
wherein the power circuit (212; fig 2b) is external to a lighting fixture configured to accommodate the light source and the auxiliary load (see 212 being external to loads 210-1 to 210-N).  

With regards to claim 17. (Original) Scharfe as modified disclose(s):
The light system of claim 15, 
Michaud further disclose(s):
wherein the power circuit (212; fig 2a) is disposed within a lighting fixture configured to accommodate the light source and the auxiliary load (see 212 being within loads 210-1 to 210-N).  

Claim(s) 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud (US 20110309747) in view of Ghosh (US 20130026835)

With regards to claim 4. (Currently Amended) Michaud disclose(s):
A system for controlling operation of a lighting fixture comprising a light source and an auxiliary load (See figures 2a and [0019]), the system comprising:
a single switch (206; fig 6) couplable to a power source (202, 204) for the lighting system, the single switch movable between at least a first position and a second position (see different position of 206), 
wherein when the single switch is in the first position, the single switch is configured to provide backup current power to the auxiliary load (see position of 206 when coupled to 204 providing power to all loads 210-1 to 210-N [0019-0020]), and 
wherein when the single switch is in the second position, the single switch is configured to provide primary current power to both the auxiliary load and the light source (see position of 206 when coupled to 202 providing power to all loads 210-1 to 210-N [0019-0020]).
Michaud does not disclose(s):
primary current power being AC , backup current power being DC, 
Ghosh teaches
primary current power being AC (102; fig 2a), backup current power being DC (104)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Michaud by implementing primary current power being AC , backup current power being DC as disclosed by Ghosh in order provide uninterrupted power to a load when a primary power source fails as taught/suggested by Ghosh ([0004]).

Claim(s) 8-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharfe (US 4415964 A) in view of Michaud (US 20110309747 A1) as applied to claim 4 above, and further in view of Fehl (US 20190096614 A1)

With regards to claim 8. Scharfe as modified disclose(s):
The system of claim 4, 
Scharfe as modified does not disclose(s):
wherein the auxiliary load comprises a camera disposed within a lighting fixture of the lighting system.
Fehl teaches
wherein the auxiliary load (124; fig 3) comprises a camera ([0024]) disposed within a lighting fixture of the lighting system (fig 3).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Scharfe by implementing the auxiliary load comprises a camera disposed within a lighting fixture of the lighting system as disclosed by Fehl in order to improve convenience while operating a light source as taught/suggested by Fehl ([0003]).

With regards to claim 9. Scharfe as modified disclose(s):
The system of claim 4, 
Scharfe as modified does not disclose(s):
wherein the auxiliary load comprises one or more sensors operable to sense one or more environmental parameters associated with a space in which the one or more sensors are located.
Fehl teaches

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of modified Scharfe by implementing the the auxiliary load comprises one or more sensors operable to sense one or more environmental parameters associated with a space in which the one or more sensors are located as disclosed by Fehl in order to improve convenience while operating a light source as taught/suggested by Fehl ([0003]).

With regards to claim 11. Scharfe as modified disclose(s):
The system of claim 9, 
Fehl further discloses
wherein the auxiliary load further comprises one or more control devices configured to control operation of the light source based, at least in part, on the one or more environmental parameters detected by the one or more sensors [0024].

Claim(s) 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharfe (US 4415964 A) in view of Michaud (US 20110309747 A1) as applied to claim 4 above, and further in view of Fehl (US 20190096614 A1) as applied to claims 9 and 11 above, and further in view of Brown (US 20180188018)

With regards to claim 10. Scharfe as modified disclose(s):
The system of claim 9, 
Scharfe as modified does not disclose(s):

Brown teaches
wherein the one or more environmental parameters comprise an amount of carbon monoxide within the space [0143].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Scharfe by implementing the one or more environmental parameters comprise an amount of carbon monoxide within the space as disclosed by Brown in order to alert users when unhealthy levels of carbon monoxide are present as taught/suggested by Brown ([0143]).

With regards to claim 12. Scharfe as modified disclose(s):
The system of claim 11, 
Scharfe does not disclose(s):
wherein the one or more control devices are configured to flash the light source at a predetermined frequency to indicate occurrence of an environmental condition within the space.
Brown teaches
wherein the one or more control devices are configured to flash the light source at a predetermined frequency to indicate occurrence of an environmental condition within the space [0143].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Scharfe by implementing the one or more control devices are configured to flash the light source at a predetermined frequency to indicate occurrence of an environmental condition within the space as disclosed by Brown in order to alert users when unhealthy levels of carbon monoxide are present as taught/suggested by Brown ([0143]).

With regards to claim 13. Scharfe as modified disclose(s):
The system of claim 12, 
Brown further disclose(s):
wherein the environmental condition includes at least one of a fire and a carbon monoxide leak [0143].


Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive.
Applicant asserts (pages 7 and 8 of the remarks) that the proposed combination of the single output node discussed in Ghosh with the device of Scharfe is improper. To support this position, Applicant relies on [col 3 lines 57-58] of Scharfe which discloses “produces a required DC output voltage rather than an AC output voltage”. Further, applicant states that "change the principle of operation of the Scharfe invention." Specifically, the alleged single output node in Scharfe must be direct current (DC) and cannot be alternating current (AC), as expressly required by independent claim 1.  The examiner respectfully disagrees; Scharfe discloses different configurations within the scope of the same disclosure for example the switch outputting AC (fig 2) and the switch outputting DC in fig 4 recognizing the need for providing different kind of output voltages for corresponding loads requiremets; Both systems work with inputs voltages that also can be either AC or DC ( see 12 in figs 2 and 4). A person having ordinary skill in the art would understand that absent an alternative that negates the suggestion for modifying the switch of Scharfe to be configured to output either of the input voltages (i.e. AC) or converted voltage (DC as  converted by 10, 11, 16) as proposed by Ghosh (fig 2a and [0004]) would yield the predictable result of a switch configured to provide an uninterrupted 
Applicant asserts that the prior art, Michaud, fails to disclose “when the single switch is in the second position, the single switch is configured to provide alternating current power to both the auxiliary load and the light source” as recited in claim 4 (see page 9 of the remarks).  To support this position, Applicant relies on paragraphs [0019-0020] of Michaud. The examiner respectfully disagrees, Michaud discloses a single switch 206 in fig 2a configured to provide first current power (202) to the auxiliary load (one of loads 210), and wherein when the single switch is in the second position, the single switch is configured to provide second current power (204) to both the auxiliary load and the light source (all of loads 210) (see page 10 of the office action mailed in 4/8/2021).  Therefore, the examiner points that the rejection was based on a combination of Sharfe and Michaud. The examiner pointed to Sharfe for first and second current power being AC or DC in page 9 of the office action mailed on 4/8/2021. The examiner only pointed to Michaud to the teachings of a switch providing different current powers to an auxiliary load and light source. Such teaching of Michaud within the system of Scharfe would yield the predictable result of providing different power outputs to an auxiliary load and a light source. 
Applicant asserts that the combination of Michaud and Ghosh is improper, stating that the particular type of output voltage is important in Michaud and the removal or modification thereof would frustrate the purpose of the device discussed therein and relied on by the examiner (see page 11 of the remarks). The examiner respectfully disagrees; Michaud already 
For at least reasons above, the examiner finds the arguments being not persuasive and maintain the rejections based on Michaud, Ghosh, and Scharfe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
REED US 20180233909 A1

    PNG
    media_image1.png
    456
    648
    media_image1.png
    Greyscale

HUANG US 20130234594 A1

    PNG
    media_image2.png
    386
    600
    media_image2.png
    Greyscale

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RENAN LUQUE/Primary Examiner, Art Unit 2844